ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on July 14, 2021 and July 29, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1 - 20 are allowed in light of the application filed on May 13, 2021. 
The following is an Examiner’s statement of reasons for allowance: The prior arts of record, in particular, Lee et al (US 2016/0328882 A1) does not disclosed, with respect to the independent claim 1, in combination of with the other claimed limitations, a system for compensating for rolling shutter artifacts, comprising: one or more hardware storage devices having stored computer-executable instructions that are operable, when executed by the one or more processors, to configure the system to obtain a 3D representation of an environment comprising a plurality of points that represent the environment; identify a plurality of readout poses comprising a separate readout pose associated with the system for each different readout timepoint of the plurality of readout timepoints and for each different sensor row of the plurality of sensor rows; obtain a plurality of 2D coordinates comprising a corresponding 2D coordinate for each point of a set of points of the 3D representation of the environment by projecting each point of the set of points based on a default pose associated with a default sensor row of the plurality of sensor rows of the rolling shutter sensor; identify a plurality of projection poses comprising a corresponding projection pose for each point of the set of points, wherein the corresponding projection pose for any particular point of the set of points corresponds to the separate readout pose that is associated with the corresponding estimated sensor row for the particular point; and project one or more points of the set of points based on the corresponding projection pose for each point in the set of points. Rather, Lee disclosed, a head mounted display (HMO) system, and imaging sensors operates by exposing rows of pixels sensors to capture an image, and wide-angle imaging sensor and the narrow angle imaging sensor positioned and oriented on the forward-facing surface such that their field of view overlap starting at a specific distance from the electronic device, thereby enabling depth sensing of objects in the local environment (See Lee, Par. [0003], [0016], [0017], [0023], [0027] and [0028]). In addition, Lee does not disclose, independent claim 11, a system for compensating for rolling shutter artifacts, comprising: one or more hardware storage devices having stored computer-executable instructions that are operable, when executed by the one or more processors, to cause the system to: identify a plurality of readout timepoints comprising a different readout timepoint for at least two different sensor rows of the plurality of sensor rows of the rolling shutter sensor while the rolling shutter sensor captures an image of an environment; identify a plurality of readout poses comprising a readout pose associated with the system for each different readout timepoint of the plurality of readout timepoints; the depth map comprising a plurality of different rows of depth data, each different row of depth data corresponding to a different sensor row of the plurality of sensor rows of the rolling shutter sensor. Accordingly, dependent claims 2-10, 12-20 are allowed.

 Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a system for compensating for rolling shutter artifacts was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Fuchs et al. (US 2017/0345398 A1) relates to minimal-latency tracking and display for matching real and virtual worlds in head-worn displays.
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425